Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 18, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159586 (10)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  TINA CLARKE,                                                                                          Elizabeth T. Clement
           Plaintiff,                                                                                   Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 159586
                                                                     AGC: 19-0316
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Plaintiff is not required to pay an initial partial fee. However, for a complaint to be
  filed, within 21 days of the date of this order, plaintiff shall submit a copy of this order
  and refile the copy of the pleadings returned with this order. By doing this, plaintiff
  becomes responsible to pay the $400.00 fee ($375.00 filing fee + $25.00 EFS fee required
  by MCL 600.1986). Failure to comply with this order shall result in the complaint not being
  filed in this Court.
          If plaintiff timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $400.00. This amount shall then be
  remitted to this Court.
          Pursuant to MCL 600.2963(8), plaintiff shall not file a new civil action or appeal in
  this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  a copy of plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 18, 2019
          izm
                                                                                Clerk